Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive. 
On pages 6-7, applicant argues that Lim does not teach defining a motion vector resolution differently based on inter-mode, as claimed. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on Lim in maintaining the rejection. 
Lim teaches defining a motion vector resolution differently based on inter-mode as claimed at least at par. 67. There, Lim teaches that the motion vector resolution scheme is determined differently based on the inter domain, wherein inter domain is the equivalent of inter-mode. The rejection, therefore, is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 5 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR101678968) (hereinafter Lim), as cited by applicant in view of Chen et al. (US 20130163668) (hereinafter Chen).

Regarding claims 1, 11, and 12, Lim teaches a method of decoding an image, comprising: 
deriving motion information of a current block (e.g. par. 53: describing that the system derives motion information of a current block); and 
performing motion compensation for the current block based on the motion information (e.g. par. 56: describing that the system uses the derived motion information to obtain a predicted block  of the current block, wherein determining a predicted block of the current block based on the derived motion information is the equivalent of motion compensation), and
wherein the motion information of the current block is derived based on an inter mode in a decoding apparatus (e.g. Fig. 8 and pars. 50 – 58: depicting and describing that the current block is decoded using motion information derived based on inter prediction) , 
wherein the deriving motion information comprises: 
determining a resolution of a motion vector of the current block (e.g. Fig. 9 and par. 64: depicting and describing that the system determines a motion vector resolution); 
deriving a motion vector predictor corresponding to the resolution (e.g. Fig. 9 and pars. 63 – 65: depicting and describing that the system determines a motion vector predictor according to the determined resolution); 
rounding a motion vector difference of the current block based on the resolution (e.g. Fig. 9 and pars. 79: depicting and describing that the system determines a motion vector difference of the current block based on the motion vector predictor corresponding to the resolution); and 
deriving a motion vector of the current block based on the derived motion vector predictor and the rounded motion vector difference (e.g. Figs. 8 and 9, and pars. 53 and 79: depicting and describing that the system derives a motion vector of the current block based on the prediction motion vector and the motion vector difference, the prediction motion vector corresponding to the resolution),
wherein the resolution is determined as a resolution candidate specified by a predetermined index from among a plurality of resolution candidates pre-defined in the decoding apparatus, and wherein the plurality of pre-defined resolution candidates includes at least one of 1/16 pixel, 1/8 pixel, 1/4 pixel, 1/2 pixel, 1 pixel, 2 pixel, or 4 pixel (e.g. par. 68: describing that the resolution is determined as a resolution specified by index from a plurality of resolution candidates, the resolution candidates including 1/8 pixel, ¼ pixel, ½ pixel, 1 pixel and 2 pixel), and
wherein the plurality of resolution candidates are defined differently for each of the pre-defined inter mode (e.g. par. 67: describing that the determined resolution is determined differently based on the inter coding).
Lim does not explicitly teach:
wherein the inter mode is pre-defined, the inter mode including at least one of a at least one of a merge mode, an AMVP mode, an affine mode or an intra block copy mode (IBC mode) .
Chen, however, teaches a method of decoding an image:
wherein the inter mode is pre-defined, the inter mode including at least one of a at least one of a merge mode, an AMVP mode, an affine mode or an intra block copy mode (IBC mode)  (e.g. par. 88: describing that the pre-defined inter mode includes AMVP mode and merge mode).
It therefore would have been obvious to modify the teachings of Lim by adding the teachings of Chen in order to have pre-defined inter mode including at least one of a merge mode, AMVP mode, affine mode or an intra block copy mode. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves efficiency in which motion estimation is performed.

Regarding claim 5, Lim and Chen teach all of the limitations of claim 1, as discussed above. Lim does not explicitly teach:
wherein the motion information is derived from a merge candidate list of the current block, wherein the merge candidate list includes at least one of a spatial merge candidate, a temporal merge candidate, or a combined merge candidate, and wherein the combined merge candidate is derived by a weighted average of motion information of a plurality of merge candidates pre-added to the merge candidate list.
Chen, however, teaches a method of decoding an image:
wherein the motion information is derived from a merge candidate list of the current block, wherein the merge candidate list includes at least one of a spatial merge candidate, a temporal merge candidate, or a combined merge candidate, and wherein the combined merge candidate is derived by a weighted average of motion information of a plurality of merge candidates pre-added to the merge candidate list (e.g. par. 106: describing that motion information is derived from a merge candidate list of the current block, the merge candidate list including spatial motion vector candidates, temporal motion vector candidates, and combined motion vector candidates, the combined motion vector candidates derived by a weighted average of motion information of two or more merge candidates).
It therefore would have been obvious to modify the teachings of Lim by adding the teachings of Chen in order to derive motion information from a merge candidate list, the merge candidate list including at least one of a spatial merge candidate, a temporal merge candidate, or a combined merge candidate, and wherein the combined merge candidate is derived by a weighted average of motion information of a plurality of merge candidates pre-added to the merge candidate list. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves efficiency in which motion estimation is performed.

Turning to claim 6, Lim and Chen teach all of the limitations of claims 1 and 5, as discussed above. Lim does not explicitly teach:
wherein the combined merge candidate is derived in consideration of prediction directions of the plurality of merge candidates.
Chen, however, teaches a method of decoding an image:
wherein the combined merge candidate is derived in consideration of prediction directions of the plurality of merge candidates (e.g. par. 106: describing that the merge candidates are scaled, reasonably suggesting that the combined merge candidate is derived in consideration of prediction directions of the plurality of merge candidates).
It therefore would have been obvious to modify the teachings of Lim by adding the teachings of Chen in order for the combined merge candidate to be derived in consideration of prediction directions of the plurality of merge candidates. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves efficiency in which motion estimation is performed.

Regarding claim 7, Lim and Chen teach all of the limitations of claim 1, as discussed above. Lim further teaches:
wherein the performing motion compensation comprises: determining an interpolation filter of the current block; determining a position of a reference integer pixel; and deriving a prediction pixel of the current block by applying the interpolation filter to the reference integer pixel (e.g. pars. 68 – 69: describing that the system determines an interpolation filter associated with the current block, and derives a prediction pixel of the current block by applying the interpolation picture to the reference image block).

Turning to claim 8, Lim and Chen teach all of the limitations of claims 1, and 7, as discussed above. Lim further teaches:
wherein when a fractional pixel to be interpolated corresponds to a 1/2 pixel, one of a plurality of interpolation filters pre-defined in a decoding apparatus is selectively used (e.g. pars. 68 – 69: describing that one of a plurality of interpolation filters predetermined by the system is selectively used based on fractional pixel resolution to be interpolated, the fractional pixel to be interpolated including a ½ pixel).

Regarding claim 9, Lim and Chen teach all of the limitations of claims 1, 7, and 8, as discussed above. Lim further teaches:
wherein the interpolation filter of the current block is determined as one of the plurality of interpolation filters in consideration of the determined resolution (e.g. pars. 68 – 69: describing that the interpolation filter of the current block is determined based on the determined resolution).

Turning to claim 10, Lim and Chen teach all of the limitations of claims 1, and 7, as discussed above. Lim further teaches:
wherein the position of the reference integer pixel is determined in consideration of a position of the sub-picture (e.g. par. 66: describing that the system processes the reference picture on a sub-picture basis).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487